Case: 19-10121   Date Filed: 07/17/2020     Page: 1 of 24



                                                                      [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-10121
                     ________________________

                  D.C. Docket No. 1:18-cv-01041-AT

THE GEORGIA ELECTRONIC LIFE SAFETY & SYSTEM ASSOCIATION,
INC.,
SAFECOM SECURITY SOLUTIONS, INC.,
A-COM SECURITY COMPANY, LLLP,

                                               Plaintiffs - Appellants,

versus

THE CITY OF SANDY SPRINGS, GEORGIA,
RUSSELL K. PAUL,
in his individual capacity,
JOHN MCDONOUGH,
in his individual capacity,
JOHN PAULSON,
in his individual capacity,
CHRIS BURNETT, et. al.,
in his individual capacity,

                                               Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                             (July 17, 2020)
                Case: 19-10121       Date Filed: 07/17/2020       Page: 2 of 24



Before ANDERSON and MARCUS, Circuit Judges, and ROTHSTEIN,* District
Judge.

MARCUS, Circuit Judge:

       Two alarm companies and a trade association to which they belong

challenge a city ordinance and resolution adopted by the city of Sandy Springs,

located in Fulton County, Georgia. The ordinance and resolution subject alarm

companies to a series of fines when a false alarm is sounded at one of the

properties which they service. The Plaintiffs claim that the city of Sandy Springs

and its Mayor Russell Paul and City Manager John McDonough denied them the

substantive and procedural due process protections found in the United States and

Georgia Constitutions. They also forward a claim under Georgia law asserting

personal liability against the Mayor, the City Manager, and individual members of

the City Council (John Paulson, Chris Burnett, Tibby DeJulio, Andy Bauman, Ken

Dishman, and Gabriel Sterling) for enforcing the ordinance. At the heart of their

claims is the allegation that the true purpose of the ordinance is simply to generate

revenue for the City, and that the ordinance has no reasonable relationship to any

legitimate governmental interest.

       The district court dismissed the substantive due process claims, finding that

the ordinance and resolution were rationally related to a legitimate interest of the


*
 Honorable Barbara J. Rothstein, United States District Judge for the Western District of
Washington, sitting by designation.
                                                2
              Case: 19-10121     Date Filed: 07/17/2020    Page: 3 of 24



City, and it declined to exercise supplemental jurisdiction over the state-law claim.

After thorough review and having taken oral argument, we affirm. The ordinance

at issue is an economic regulation that does not burden any suspect classification or

fundamental right, so rational basis review applies. The ordinance and resolution

at issue easily survive rational basis scrutiny. Imposing a fine on the alarm

companies is rationally related to the City’s strong interests in reducing the number

of false alarms that heavily burden its police and fire departments and waste public

resources.

      The Plaintiffs also attack the ordinance as violating their procedural due

process rights, pointing to what they describe as insufficient procedural safeguards

in the ordinance’s appeal process. However, the Plaintiffs never lost an appeal

under the ordinance, because they never attempted one. Nor have they explained

how, absent an appeal, they were otherwise harmed by the allegedly deficient

procedures in place. Instead, the Plaintiffs presented a factual list of the

procedures at issue and summarily described them as flawed. Our case law is

clear: there is no cognizable injury for standing purposes when a party fails to

attempt an appeal and instead merely points to some procedural elements within a

regulation, without alleging how those features injured them or even might

potentially cause them some concrete harm. The Plaintiffs lack standing to pursue




                                           3
              Case: 19-10121     Date Filed: 07/17/2020    Page: 4 of 24



this claim. The district court properly dismissed it as being nonjusticiable.

Accordingly, we affirm the judgment of the district court in all respects.

                                          I.

      Plaintiffs Safecom Security Solutions, Inc. and A-Com Security Company,

LLLP (two individual alarm companies), together with Georgia Electronic Life

Safety & System Association (“GELSSA”), a non-profit trade association that

represents alarm companies (together, “Plaintiffs”), bring this appeal. The two

alarm companies are members of GELSSA and serve customers across Georgia,

including in Sandy Springs (the “City”). Around 80% of the premises in Sandy

Springs are protected by alarm systems, with between ten and eleven thousand

alarms installed in all. These alarms are installed in a variety of locations across

the City, including private residences, apartment buildings, commercial

establishments, churches, schools, and government buildings.

      When an alarm is triggered at one of these properties, a signal is transmitted

to a “communications center” run by the alarm companies (or by a third party with

whom they contract). The communications centers resemble 911 dispatch rooms,

and they are staffed and monitored twenty-four hours a day, seven days a week.

Upon receipt of an alarm signal, an operator will reach out to the property owner in

order to verify whether the breach was caused by the owner or an authorized user,




                                           4
                  Case: 19-10121        Date Filed: 07/17/2020       Page: 5 of 24



or if it was caused by an unauthorized intrusion. Pursuant to O.C.G.A. § 35-1-9,1

an operator must first call the site or alarm user directly; if no contact can be made,

the alarm company must then reach out to a secondary contact number to attempt

to verify the alarm. If the owner cannot be reached and the alarm cannot otherwise

be verified, the alarm company will then notify the relevant city emergency

services agency and request a dispatch to the premises. Alarm companies have no

way to tell if an alarm activation was the result of criminal activity or another

emergency, or if it resulted instead from user or technical error.

          The Plaintiffs estimate that GELSSA members respond to around 775 alarm

activations in Sandy Springs each year. Of these, alarm companies verify and

disable the alarm in 90% of cases. For the remaining 10%, alarm companies

request a dispatch from the appropriate Sandy Springs emergency services

department. This case revolves around false alarms, where emergency services are

dispatched to a location but no emergency is apparent. The Plaintiffs claim that




1
    The statute provides:

          “Alarm verification” means a reasonable attempt by an alarm monitoring
          company to contact the alarm site or alarm user, by telephone or other electronic
          means, to determine whether a burglar alarm signal is valid prior to requesting
          law enforcement to be dispatched to the location and, where the initial attempted
          contact cannot be made, a second reasonable attempt to make such contact
          utilizing a different telephone number or electronic address or number.

O.C.G.A. § 35-1-9(a)(2).
                                                  5
              Case: 19-10121       Date Filed: 07/17/2020   Page: 6 of 24



false alarms are largely attributable to “chronic abusers”: 20% of alarm users

trigger 80% of the false alarms.

      In July 2017, the City of Sandy Springs passed Ordinance No. 2017-07-15

(the “Ordinance”) and Resolution No. 2017-07-99 (the “Resolution”). The

Ordinance “governs alarm systems intended to summon a public safety department

and requires registration, assessment of fees for excessive false alarms, [and]

provides procedures for repeat offenders.” Ordinance, § 18-34(b). The purpose of

the Ordinance “is to encourage alarm owners and alarm companies to properly use

and maintain the operational effectiveness of alarm systems in order to improve the

reliability of alarm systems and reduce or eliminate false alarms.” Id. § 18-34(a).

      The Ordinance explains that false alarms burden the City’s emergency

services and waste resources. Id. In 2016 alone, there were 974 false fire alarms at

$650 per dispatch, wasting roughly $657,450. Resolution at 1. There were also

9,292 false police alarm calls that year, costing around 4,424 man-hours and

approximately $117,943. Id. In total, false police and fire emergency calls in 2016

cost the City around $775,939. Id. To combat this waste, the Ordinance

established an escalating series of fines for successive false alarm calls, which the

Resolution set at $25 for the first violation; $250 for violations two and three; and

$500 for violations four and beyond. Ordinance, § 18-41(a)(1), (b)(1); Resolution

at 1. In addition to a fine, the City’s public safety departments will not respond to


                                            6
              Case: 19-10121     Date Filed: 07/17/2020    Page: 7 of 24



an activated alarm at a property for one year after its fourth false alarm within a

two-year period. Ordinance, § 18-41(c).

      False alarm fines under the Ordinance are imposed not on the property

owner, but instead on the alarm company responsible for installing and servicing

that alarm system. Id. § 18-41(a)(1), (b)(1) (permitting civil penalties for each

false alarm to “be assessed against an alarm company”). A false alarm is defined

as:

             the activation of an alarm system to summon a public safety
             department that results in: (a) an inspection by a public safety
             department that indicates no fire, medical emergency,
             unauthorized entry, robbery, or other such crime was
             committed, occurred or attempted in or on the premises which
             would have activated a properly functioning alarm system; or
             (b) the cancellation of a request to summon a public safety
             department due to no emergency situation at the alarm site
             requiring response.

Id. § 18-35. To enforce this provision, Sandy Springs designated a private entity,

“Cry Wolf Services,” as alarm administrator under the Ordinance. Cry Wolf

Services is responsible for implementing, administering, controlling, and reviewing

false alarm reduction efforts and has unilateral discretion in determining whether

an alarm call qualifies as a false alarm under the Ordinance.

      The Ordinance also includes an appeals provision. Under it, an alarm

company can appeal a penalty or an enforcement decision “by filing a written

notice of appeal with the police chief or the fire chief” within ten days of receiving


                                          7
                Case: 19-10121     Date Filed: 07/17/2020    Page: 8 of 24



the fine or enforcement decision. Id. § 18-44(a). The Ordinance requires the

police and fire chiefs to “each respectively designate a hearing officer” to “hear

appeals related to their agency.” Id. The hearing officer’s decision can then be

appealed directly to the police or fire chief. Id. The Ordinance provides that the

decisions of the chiefs and the hearing officers are subject to judicial review “in the

nature of writ of certiorari.” Id. The Ordinance directs the hearing officer to

review enforcement decisions using a preponderance of the evidence standard. Id.

§ 18-44(b). Failure to win the appeal subjects the appellant to costs. Id. § 18-

44(d).

         The Plaintiffs raise several claims, alleging violations of the United States

and Georgia Constitutions under 42 U.S.C. § 1983. First, they say their substantive

due process rights have been violated because the Ordinance is arbitrary and

irrational. They also challenge the appeals procedure embodied in the Ordinance

as violating procedural due process. In addition, they raise a supplemental state-

law claim under O.C.G.A § 36-33-4 against Mayor Paul, City Manager

McDonough, and the City Council defendants in their individual capacities,

arguing that enforcing the alarm penalty scheme amounts to “engag[ing] in official

acts oppressively, maliciously, corruptly, and without authority of law.” The

district court granted a motion to dismiss the constitutional claims but declined to

exercise supplemental jurisdiction over the remaining state-law claim.


                                             8
               Case: 19-10121      Date Filed: 07/17/2020    Page: 9 of 24



      This timely appeal followed.

                                            II.

      “We review a district court’s grant of a motion to dismiss with prejudice de

novo, accepting the factual allegations in the complaint as true and construing them

in the light most favorable to the plaintiff.” Boyd v. Warden, Holman Corr.

Facility, 856 F.3d 853, 863–64 (11th Cir. 2017) (alteration adopted and quotation

omitted). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Id. at

679. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678.

                                             A.

      At the heart of this case is the claim that the Ordinance violates the

Plaintiffs’ substantive due process rights. They argue that their substantive due

process rights were violated under both the Fourteenth Amendment and the

Georgia Constitution. Georgia law appears to dictate that substantive due process

claims arising under the Georgia Constitution be reviewed just like those arising

under the United States Constitution, at least for those claims subject to rational


                                            9
              Case: 19-10121     Date Filed: 07/17/2020   Page: 10 of 24



basis scrutiny. See Ga. Dep’t of Human Res. v. Sweat, 580 S.E.2d 206, 210–11

(Ga. 2003) (applying an identical rational basis test to substantive due process

claims under both the United States and Georgia Constitutions). The parties do not

argue otherwise, so we discuss both claims together. The district court measured

the constitutionality of the Ordinance through the prism of rational basis review

and concluded that the Ordinance was a perfectly reasonable regulation that fell

well within the state’s police power. We agree.

      When a law does not infringe on a fundamental right or discriminate on

account of a suspect classification, but instead is a general economic regulation, we

review it only for a rational basis. See, e.g., Gary v. City of Warner Robins, 311

F.3d 1334, 1337 (11th Cir. 2002). While much of our precedent has considered

challenges to these types of regulations arising under the Equal Protection Clause,

we have been explicit that the analysis for a claim arising under the Due Process

Clause is “virtually identical.” See Wood v. United States (In re Wood), 866 F.2d

1367, 1371 (11th Cir. 1989) (“The standard for evaluating substantive due process

challenges to social and economic legislation is virtually identical to the ‘rational

relationship’ test for evaluating equal protection claims.”); see also Fresenius Med.

Care Holdings, Inc. v. Tucker, 704 F.3d 935, 945 (11th Cir. 2013) (“When a

challenged law does not infringe upon a fundamental right, we review substantive

due process challenges under the rational basis standard.”); Leib v. Hillsborough


                                          10
             Case: 19-10121     Date Filed: 07/17/2020    Page: 11 of 24



Cty. Pub. Transp. Comm’n, 558 F.3d 1301, 1308 (11th Cir. 2009) (“Like equal

protection claims, substantive due process claims are subject to rational basis

review, so long as they do not infringe fundamental rights and are not

discriminatory.”); Restigouche, Inc. v. Town of Jupiter, 59 F.3d 1208, 1214 n.6

(11th Cir. 1995) (explaining that “the rational basis inquiry is the same for equal

protection and substantive due process challenges to zoning”).

      The rational basis test is “highly deferential to government action,” and the

regulation can only be invalidated if it is “so unrelated to the achievement of any

combination of legitimate purposes that we can only conclude that the legislature’s

actions were irrational.” Jones v. Governor of Fla., 950 F.3d 795, 809 (11th Cir.

2020) (per curiam) (quoting Vance v. Bradley, 440 U.S. 93, 97 (1979)). When we

undertake rational basis review, we ask “whether the government has the power or

authority to regulate the particular area in question,” and whether the proposed

regulation has a “legitimate governmental purpose.” Cash Inn of Dade, Inc. v.

Metropolitan Dade County, 938 F.2d 1239, 1241 (11th Cir. 1991). We then ask “if

there is any conceivable basis for the legislature to believe that the means they

have selected will tend to accomplish the desired end,” and if the method chosen to

accomplish the stated goal “bears a rational relation to the ultimate objective.” Id.

(emphasis added). While not “toothless,” Schweiker v. Wilson, 450 U.S. 221, 234

(1981) (quotation omitted), these requirements are “generally easily met. A


                                          11
              Case: 19-10121     Date Filed: 07/17/2020   Page: 12 of 24



searching inquiry into the validity of legislative judgments concerning economic

regulation is not required.” Cash Inn, 938 F.2d at 1241. Because the Ordinance

only regulates general economic matters, we review it only for a rational basis.

      The Ordinance easily passes rational basis scrutiny because the means it has

adopted -- fining alarm companies for false alarms -- are rationally related to the

legitimate governmental interests in conserving public resources, eliminating

waste, and decreasing the burden on emergency services provided by the police

and fire departments. The district court cited to the substantial toll false alarms

place on police and fire emergency response units, both in terms of money and

time. And the district court properly concluded that “[l]ogically, such expenses of

time and money detract from the City’s ability to respond when truly needed”;

therefore, the City has pursued a legitimate purpose.

      Nevertheless, the Plaintiffs claim that at least two features of the Ordinance

undermine the City’s legitimate interests. First, they say, the City has no

legitimate reason to impose a fine when a requested dispatch is near-instantly

cancelled, no dispatch is sent out, and thus no costs are incurred. Second, they say,

Sandy Springs does not have any legitimate interest in imposing liability for a false

alarm where emergency response services have already been suspended at a

particular address. We remain unpersuaded.




                                          12
              Case: 19-10121     Date Filed: 07/17/2020    Page: 13 of 24



      For starters, we do not micromanage the means adopted by a municipality

when it regulates economic behavior for a legitimate governmental interest. Under

rational basis review, the state is “not required to convince the courts of the

correctness of their legislative judgments.” Kentner v. City of Sanibel, 750 F.3d

1274, 1281 (11th Cir. 2014) (quoting Minnesota v. Clover Leaf Creamery Co., 449

U.S. 456, 464 (1981)). Any challenge to the Ordinance must “negate every

conceivable basis that might support it, even if that basis has no foundation in the

record.” Leib, 558 F.3d at 1306. And, our review under rational basis tolerates an

imprecise match between means and ends. “Broad (‘overinclusive’) categories are

valid even if greater precision, and more exceptions or subcategories, might be

better, for the task of deciding how much complexity (at what administrative

expense) is justified is legislative rather than judicial.” Idris v. City of Chicago,

552 F.3d 564, 567 (7th Cir. 2009).

      Even if the Plaintiffs were right, that in these two scenarios the City might

suffer only minimal expense, or none at all, they ignore that the clear goal of the

Ordinance is to encourage alarm companies and alarm owners to properly use and

maintain the effectiveness of alarm systems in order to improve reliability and

reduce false alarms. And it is indisputable that the costs associated with

responding to hundreds of false alarms each year is substantial. Even if a false

alarm costs the City nothing in one situation, it costs the City plenty in another.


                                           13
             Case: 19-10121     Date Filed: 07/17/2020   Page: 14 of 24



And even if the City suspends a property owner’s access to emergency response

services, imposing a fine for a false alarm may well encourage the property owner

to be more careful when services are reinstated, and will encourage alarm

companies to more carefully train their customers.

      The Plaintiffs also claim that the entire structure of the Ordinance, which

imposes fines on alarm companies and not property owners, is not rationally

related to any legitimate interest that the City of Sandy Springs may have. Simply

put, they say that the alarm companies cannot be made vicariously liable for the

misconduct of their customers without running afoul of substantive due process.

Again, we are unpersuaded.

      As we see it, it is entirely rational for the City to penalize alarm companies

for the false alarms of their customers. For one thing, undoubtedly, alarm

companies can influence the behavior of their customers. They may devote more

time and resources to training their customers (the property owners) about the

proper use of alarm systems and the need for avoiding false alarms. Moreover,

they may sever their relationships with chronic abusers -- those customers who

repeatedly set off false alarms. They may draft their contracts with care and

particularly address the chronic abuser. And they can pass along any fees that have

been imposed on them onto their customers, which would directly motivate

property owners to avoid triggering false alarms. Any of these possibilities would


                                         14
              Case: 19-10121     Date Filed: 07/17/2020    Page: 15 of 24



satisfy the law’s requirement that the means adopted be reasonably related to the

ends of reducing false alarms and saving the public’s money. The City’s

Ordinance is rational -- it is designed to encourage alarm owners and alarm

companies to properly use and maintain their alarm systems. See Ordinance, § 18-

34(a). Finally, it seems to us perfectly rational for the City to conclude that it is

administratively simpler and far less costly to consolidate fines for false alarms and

focus liability on one party (the alarm company) as opposed to fining each property

owner individually. The long and short of it is that there are plenty of conceivable

justifications for imposing vicarious liability on the Plaintiff alarm companies.

They possess sufficient means to affect the behavior of their customers. This

scheme is rational.

      This is not the first time and we are not the first circuit to address a problem

of this kind. Thus, by way of example, the Seventh Circuit considered a similar

problem in reviewing a local ordinance through the prism of rational basis scrutiny

in Idris v. City of Chicago. There, the plaintiffs challenged an ordinance which

fined the owner of a car for running a red light even if the owner was not driving at

the time of the violation. 552 F.3d at 565. The plaintiffs argued that imposing

such a fine violated substantive due process. Id. at 565–66. The Seventh Circuit

rejected the claim, holding that the law was rational because the car owner was

quite able to influence the behavior of the offending party -- the driver -- by


                                           15
               Case: 19-10121        Date Filed: 07/17/2020       Page: 16 of 24



insisting on reimbursement or by refusing to let the party use the owner’s car

again. Id. at 566. “Owners will take more care when lending their cars, and often

they can pass the expense on to the real wrongdoer.” Id. Rational basis scrutiny

requires nothing more.

       In this case, however, the Plaintiffs argue that upholding the City’s vicarious

liability regime would allow it to fine anybody any time it wants to, using by way

of example the act of fining a homeowner for a neighbor’s music being played too

loudly. But that scenario is worlds apart from the reality of this Ordinance. As we

already observed, the alarm companies can reduce their liability by cutting off

services to rampant abusers, by shifting costs to those abusers, by redrafting their

contracts accordingly, or by training their customers to use their alarm systems

more carefully.

       The district court properly found that the Ordinance and the Resolution pass

rational basis scrutiny. 2



2
  During oral argument, the Plaintiffs also claimed that, at the motion to dismiss stage, we must
construe the facts in their favor and find that they are unable to influence their customers. While
we accept the Plaintiffs’ factual allegations as true at this stage, Boyd, 856 F.3d at 863–64, our
task under rational basis review is to imagine any conceivable, rational basis for the
government’s law, Cash Inn, 938 F.2d at 1241. The Plaintiffs pointed the Court to a statement in
their complaint that “alarm companies are not in a position to be able to supervise, direct, or
control their customers’ actions.” Even so, the Plaintiffs did not say, nor could they have said,
that they could not affect or influence their customers’ behavior. In any event, while we are
obliged to take the factual allegations in their favor, we need not take “mere conclusory
statements” like this one as true. Iqbal, 556 U.S. at 678. The procedural posture of this case
does not compel a result different from the one we reach.


                                                16
               Case: 19-10121       Date Filed: 07/17/2020       Page: 17 of 24



                                                B.

       The Plaintiffs also challenge some of the appellate procedures found within

the Ordinance, because they say some of those procedures violate their procedural

due process rights by failing to provide adequate safeguards against the wrongful

imposition of fines.3 Specifically, they claim the appeal process is “meaningless”

because there is no opportunity to be heard before a fine is imposed; the appeals

window is only ten days; there is no in-person hearing, and appeals are resolved on

paper; there is no meaningful process to collect evidence; there is no investigation

as to the source of the false alarm; and appeals can be summarily rejected, without

explanation or reasoning. The district court ruled that the Plaintiffs lacked

standing to assert these claims because they “failed to demonstrate the basic

standing requirement of causation between their own injury and the challenged

procedural deficiencies” in the Ordinance. The district court determined that

because the Plaintiffs never took an appeal from the imposition of any fines and

never utilized the procedures found in the Ordinance, they could not show

causation. We agree the Plaintiffs lack standing to bring these procedural due

process claims.



3
 Just as with substantive due process, Georgia law suggests that a procedural due process claim
arising under the Georgia Constitution is analyzed similarly to a Fourteenth Amendment
procedural due process claim. See Schumacher v. City of Roswell, 809 S.E.2d 262, 265 (Ga. Ct.
App. 2017). What’s more, the parties do not claim that the analysis should differ, so we discuss
both Counts II and IV together.
                                               17
              Case: 19-10121     Date Filed: 07/17/2020    Page: 18 of 24



      Our Court addressed a similar challenge in Granite State Outdoor

Advertising, Inc. v. City of Clearwater. There, the plaintiff attacked an ordinance

regulating the allowable size of advertisement billboards. 351 F.3d 1112, 1115

(11th Cir. 2003). The plaintiff claimed the appeals process following a permit

denial was constitutionally defective because it afforded the city unlimited time to

decide an appeal. Id. at 1117; see also Granite State Outdoor Advert., Inc. v. City

of Clearwater, 213 F. Supp. 2d 1312, 1323 (M.D. Fla. 2002) (explaining that the

plaintiff was challenging the regulation on the grounds that “it contains no time

limits for the appeals process”). We concluded that the plaintiff lacked standing

because at issue was “an appeals process that the plaintiff chose to forego without

showing any actual or potential harm caused by the challenged appeals process.”

Granite State, 351 F.3d at 1117 n.5.

      In so doing, a panel of this Court focused on identifying the injury resulting

from an allegedly deficient appellate process. We explained that a plaintiff must

allege an injury arising from the claimed procedural defect; summarily asserting

that there was a procedural flaw without testing it was not enough. See id. at 1117

(“The specific constitutional defect, according to Granite State, is the fact that City

officials have an unlimited amount of time to decide whether to grant or deny a

permit application. Such an argument, by itself, does not create Article III

standing.” (emphasis added)). In Granite State, there was no standing because the


                                          18
              Case: 19-10121     Date Filed: 07/17/2020    Page: 19 of 24



plaintiff had “neither alleged nor shown how the City’s permitting and appeals

procedure” caused it any injury. Id. Even though the appeals process allowed an

indefinite timeline for review, that process was never invoked, and the permit itself

was denied without delay. See id. (observing that “the record shows that Granite

State’s permits were denied within a reasonable time: the same day they were

submitted”). Simply put, the plaintiff failed to establish an injury from an appeals

process it “chose to forego,” and it similarly failed to allege an actual or potential

injury inherent within the procedure without ever attempting an appeal. Id. at 1117

n.5.

       To be clear, when a plaintiff lodges an appeal and that appeal is denied, the

denial itself may show that the plaintiff has been injured, or at least provide some

evidence of injury. If instead a plaintiff chooses to forego an appeal and also does

not allege how the defective process otherwise caused or could cause any injury

absent an appeal, then there is no injury for standing purposes. Id. By way of

contrast, had the Granite State plaintiff concretely alleged, for example, that an

indefinite review period resulted in uncertainty which increased its financing costs,

that might have been a cognizable injury for standing purposes, even without

having attempted an appeal. But as Granite State makes clear, a plaintiff has

“neither alleged nor shown” injury by merely arguing in the abstract that a

procedure is flawed. Id. at 1117.


                                           19
              Case: 19-10121     Date Filed: 07/17/2020   Page: 20 of 24



      The Plaintiffs in this case lack standing because they never attempted to use

the appeals process embodied in the Ordinance, nor did they explain how any

allegedly deficient element in the Ordinance caused them any actual or potential

harm absent taking an appeal. Instead, they presented, and only at the highest

order of abstraction at that, a factual list of some of the procedural elements of the

Ordinance and summarily alleged that they were flawed; but they never explained

how or why any of these claimed flaws resulted in any cognizable injury.

      Thus, for example, the Plaintiffs claimed that the ten-day window to file an

appeal was too short to allow for a meaningful opportunity to gather evidence.

However, a prescribed period in which to collect evidence is not, in the abstract, an

injury. In Lujan v. Defenders of Wildlife, the Supreme Court made clear that

standing requires (1) a “concrete and particularized” injury which is “actual or

imminent, not conjectural or hypothetical”; (2) “a causal connection between the

injury and the conduct complained of”; and (3) that the injury is “likely” to “be

redressed by a favorable decision.” 504 U.S. 555, 560–61 (1992) (quotations

omitted). We have no way to determine whether the Plaintiffs were in fact injured

by this allegedly brief timeframe; whatever injury might exist is not sufficiently

concrete, nor have the Plaintiffs established how any putative injury was caused by

some deficiency in any of the Ordinance’s appellate procedures. Inasmuch as the

Plaintiffs never attempted an appeal, we do not know and cannot discern what


                                          20
              Case: 19-10121     Date Filed: 07/17/2020     Page: 21 of 24



evidence they might have discovered but didn’t, given the time constraints. And

we cannot determine, even hypothetically, whether they would have been more

likely to emerge victorious from an appeal if they’d had the benefit of a longer

filing window.

      Thus, by way of example, had they appealed and lost, the Plaintiffs might

have alleged that they were unable to collect as much evidence as they aimed to.

But by failing to even attempt an appeal, the Plaintiffs leave us only to speculate

about how they might have been harmed by a ten-day filing period. Cf. Women’s

Emergency Network v. Bush, 323 F.3d 937, 944–45 (11th Cir. 2003) (explaining

that a “speculative injury [is] insufficient to satisfy Lujan’s injury-in-fact

requirement”). Nor did the Plaintiffs allege that they suffered any actual or

potential harm even absent an appeal. Perhaps they could have alleged, for

example, that they were barred from pursuing an appeal because the costs of

collecting evidence so quickly would have been prohibitive. Instead, the Plaintiffs

just complain, and only in the most general way, that the filing period did not allow

a meaningful opportunity to collect evidence, without any explanation about how

the length of time may have been injurious to them.

      The Plaintiffs also complain that appeals are resolved on the papers and

without a hearing. But again, the Plaintiffs utterly fail to explain how the

resolution of a false alarm fine only on the papers presented would cause them any


                                           21
              Case: 19-10121     Date Filed: 07/17/2020     Page: 22 of 24



actual or potential harm, nor could we easily imagine any injury of this kind. Cf.

Idris, 552 F.3d at 567 (rejecting plaintiffs’ claim that an ordinance violated

procedural due process by restricting defenses available at a hearing because

“[n]one of the plaintiffs has offered such a defense and had it rejected; federal

courts do not issue advisory opinions on situations that do not affect the litigants”).

Merely saying that the appeals process does not include a hearing, without alleging

something more, does not meet the requirement to plead a concrete and

particularized injury for standing purposes. The Plaintiffs’ arguments concerning

the other alleged flaws in the appeals process fail for similar reasons. Nor, finally,

have they sufficiently explained why they could not appeal from an unfavorable

ruling issued by the police or fire chief to a state circuit court in Georgia, a

provision expressly provided for in the Ordinance. Ordinance, § 18-44(a); see also

O.C.G.A. § 5-4-1(a) (“The writ of certiorari shall lie for the correction of errors

committed by any inferior judicatory or any person exercising judicial powers . . .

.”); State v. Int’l Keystone Knights of the Ku Klux Klan, Inc., 788 S.E.2d 455, 463

(Ga. 2016) (explaining that administrative determinations are adjudicative in

nature when they are “immediate in application, specific in application, and

commonly involve an assessment of facts about the parties and their activities,

businesses, and properties” (citations and quotation omitted)); Mack II v. City of

Atlanta, 489 S.E.2d 357, 361 (Ga. Ct. App. 1997) (finding a writ of certiorari


                                           22
                Case: 19-10121       Date Filed: 07/17/2020        Page: 23 of 24



available under O.C.G.A. § 5-4-1 where “the hearing officer acted judicially, rather

than administratively, in hearing argument and applying the law as the officer

interpreted it to the facts before it”).

       Since the Plaintiffs have not appealed any fine to the police or fire chief, or

to the courts, and since they only listed some of the Ordinance’s appellate

procedures without offering any explanation of how or why the alleged defects

injured them (or would have harmed them had they attempted an appeal), the

Plaintiffs lack standing to bring their procedural due process claims, and the

district court properly dismissed them.4

       We also affirm the dismissal of the Plaintiffs’ remaining claims. We agree

with the district court that Count VI, which pursued a stand-alone due process

claim under 42 U.S.C. § 1983, is wholly duplicative of the Plaintiffs’ constitutional

claims and fails for the same reasons those claims failed. And we affirm the

dismissal of Count V, because the district court did not abuse its discretion in



4
  Our Court’s recent decision in Worthy v. City of Phenix City is not in tension with our
conclusion. There, the plaintiffs attacked a law imposing a fine for running a red light, targeting
“the constitutionality of the ordinance as a whole.” 930 F.3d 1206, 1214 (11th Cir. 2019). The
alleged injury was clear -- the fine resulting from violating that ordinance -- and we found
standing. Here, however, the Plaintiffs specifically targeted only some of the appellate
procedures found within the Ordinance. Indeed, at oral argument, we asked the Plaintiffs to
point us to where in their pleadings they attacked the procedures of the Ordinance more broadly.
They were unable to do so. Because the Plaintiffs’ specific and repeated language throughout
their pleadings and briefs attacks only some of the appeals process itself, and not the Ordinance
as a whole, Worthy offers them no relief. And even were there any tension between Granite
State and Worthy, Granite State controls our review as the older precedent. See Local Union 48
Sheet Metal Workers v. S.L. Pappas & Co., 106 F.3d 970, 975 (11th Cir. 1997).
                                                23
             Case: 19-10121     Date Filed: 07/17/2020   Page: 24 of 24



declining to exercise supplemental jurisdiction over the state-law claim, since the

federal claims have been dismissed. See 28 U.S.C. § 1367(c)(3); Milan Express,

Inc. v. Averitt Express, Inc., 208 F.3d 975, 981 n.3 (11th Cir. 2000).

      AFFIRMED.




                                         24